Title: To George Washington from Brigadier General John Glover, 19 July 1780
From: Glover, John
To: Washington, George


					
						Dear Sir
						Springfield [Mass.] 19th July 1780
					
					In Obedience to your Excellency’s orders, I have Carefully attended to the condition of the men, who in General have been so good, that I have not objected to any, till this day came in a party from the Town of Eastham, in which were Seven Boys, most of them under 16 years of age, and all very small; in my Opinion not fit for soldiers, they were urg’d to Inlist for the war, in that case believe I should have accepted of them, and sent them on, However they declin’d and are sent Back; I wrote to the Selectmen (Not Knowing the Commanding officer of the Militia,) the Reasons they were rejected, and requested they would send On immediately, seven able Bodied & Effective men in their Room. Two others from the Town of Boston (viz.) Thomas Perkins, 60 years of age deaf & very lame in his hip, occasion’d by a Wound receiv’d last war, and now Labours under an Incurable Weakness, a Rupture in his Groin; Adam Rapp, 62 years of age, (as he says) Limbs & Joints Stiff, and is very deaf, those I have also sent back, & Directed them to Return the Bounty, and have wrote Col. Procter, the Commanding Officer of the Militia, requesting he would immediately send on two able Bodied men in their room; Which hope will meet your Excellency’s approbation. Several parties of three Months Militia, from the Massachusetts have come in, which I have taken the Liberty to order on to Clauvarauck, and two Companies of Col. Nicholson’s Regiment of Militia from New Hampshire, which I Suppos’d I was doing right in ordering the same way, till this Morning Col. Nicholson arriv’d, who says he has Genl Starks’s Orders, to remain here, till your Excellency Or he shall order otherwise; I shall therefore Suspend giving any further orders respecting them, untill your Excellency’s pleasure shall be Known; and hope my Conduct respecting it will be Justified, if not that it may be forgiven as it proceeded from a Good Intention. And am Dear sir Your Excellency’s Most Obedt Humle servt
					
						Jno. Glover B. General
					
				